United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2478
                                     ___________

Romanus Ngene-Igwe,                       *
                                          *
                     Appellant,           *
                                          *
       v.                                 *
                                          *
Peg Anderson; Charles Duchen; John M. * Appeal from the United States
Greig; Percy G. Harris; John McDonald; * District Court for the Southern
June Murphy; James R. Tyler; Jacklyn * District of Iowa.
Van Ekeren; Bass Van Gilst,               *
individually and in their capacities as a *      [UNPUBLISHED]
regent of the State Universities of Iowa; *
John P. Mattilla; Barry L. Falk; Harold *
Crawford; Harvey E. Lapan; Dennis R. *
Starleaf; Daniel J. Zaffarano,            *
                                          *
                     Appellees.           *
                                     ___________

                               Submitted: April 19, 2000

                                    Filed: April 25, 2000
                                     ___________

Before LOKEN, FAGG, and HANSEN, Circuit Judges.
                           ___________

PER CURIAM.

       Romanus Ngene-Igwe appeals the district court's denial of Ngene-Igwe's motion
to reopen his lawsuit several years after the court dismissed it for failure to prosecute.
Having reviewed the record and the parties' briefs, we affirm for the reasons stated by
the district court. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-